IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40688
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VIRDIS LARON BONNER,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-227-1
                        - - - - - - - - - -
                          January 3, 2002
Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Virdis Laron Bonner appeals from his resentencing following

his guilty-plea conviction for aiding and abetting bank fraud.

Bonner’s sole argument on appeal is that the district court erred

by failing to consider his economic circumstances before setting

his payment schedule.   He concedes that, because he failed to

object to the restitution order in district court, this issue is

reviewed only for plain error.

     In setting the manner in which, and the schedule according

to which, the restitution is to be paid, the sentencing court is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40688
                                -2-

required to consider the defendant’s financial situation.     See 18

U.S.C. § 3664(f)(2).   In the instant case, the district court

adopted the PSR’s findings as to Bonner’s financial status and

affirmed its intention to consider Bonner’s ability to pay when

determining the payment schedule for his restitution.   The

instant situation does not constitute reversible error.

     AFFIRMED.